     Case 2:21-cv-00291-GMN-BNW Document 11
                                         10 Filed 03/11/21 Page 1 of 3



 1   SAO
     BRITTANY A. YOUNG, ESQ.
 2   Nevada Bar No. 13663
     CRAIG P. KENNY & ASSOCIATES
 3   501 S. Eighth Street
     Las Vegas, Nevada 89101
 4   (702) 380-2800
     Attorneys for Plaintiff
 5
 6                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
 7
 8                                                ***
 9   WILLIE JACKSON,

10            Plaintiff,
                                                      CASE NO. 2:21-cv-00291-GMN-BNW
11   v.
                                                      STIPULATION TO REMAND
12   BRIAN MCCUTCHEON; DOES 1 through                 REMOVED ACTION; ORDER
     5, inclusive                                     THEREON
13          Defendants
14
15                                     STIPULATION AND ORDER

16          WILLIE JACKSON (“Jackson” or “Plaintiff”) and Defendant, BRIAN MCCUTCHEON.

17   (“Defendant”), stipulate as follows:

18          1. On September 10, 2020, Jackson commenced an action in District Court, Clark County,

19   Nevada entitled WILLIE JACKSON, Plaintiff vs. BRIAN MCCUTCHEON; DOES I through V,

20   inclusive, Case Number A-20-820976-C.

21          2. On November 16, 2020, Jackson filed his petition to exempt the case from the Nevada State

22   Arbitration Program.

23          3. On February 24, 2021, Defendant filed his Notice of Removal to the United States District

24   Court for the District of Nevada from the Eighth Judicial District Court of Nevada, Case No. 2:21-cv-

25   00291-GMN-BNW.

26          4. The Petition to remove to Federal court was untimely as Jackson set for the medical specials

27   and necessary information for the 30-day time for removal to run in his November 16, 2020 petition for

28                                                     1
     Case 2:21-cv-00291-GMN-BNW Document 11
                                         10 Filed 03/11/21 Page 2 of 3



 1   exception from arbitration. As such, the removal should have been filed on or before December 16,
 2   2020.
 3           5. The Parties therefore stipulate to remand the case back to the Eight Judicial District Court of
 4   Nevada.
 5           6. The Parties further stipulate that each party shall bear its own attorneys’ fees and costs with
 6   respect to the removal and subsequent remand of the Action pursuant to this stipulation and order.
 7           DATED this 11th day of March, 2021.
 8
     CRAIG P. KENNY & ASSOCIATES                             HALL JAFFE & CLAYTON, LLP
 9
     /s/ Brittany A. Young, Esq.                             /s/ Richard A. Englemann, Esq.
10   _________________________________                       ___________________________________
     BRITTANY A. YOUNG, ESQ.                                 RICHARD A. ENGLEMANN, ESQ.
11   Nevada Bar #13663                                       Nevada Bar #6965
     501 S. Eighth Street                                    7425 Peak Drive
12   Las Vegas, Nevada 89101                                 Las Vegas, NV 89128
     Attorneys for Plaintiff                                 Attorney for Defendant
13
14                                                                         Jackson v. McCutcheon
                                                                           A-20-820976-C
15                                                                         Stipulation and Order
16
17
18
19
20
21
22
23
24
25
26
27
28                                                       2
     Case 2:21-cv-00291-GMN-BNW Document 11
                                         10 Filed 03/11/21 Page 3 of 3



 1
                                                 ORDER
 2
            On March 11, 2021, the Parties to the above-referenced action filed a Stipulation to Remand
 3
     Removed Action. The Court having reviewed that stipulation and good cause appearing, orders as
 4
     follows:
 5
            1. The Parties’ stipulation is approved;
 6
            2. United States District Court, District of Nevada case number 2:21-cv-00291-GMN-BNW is
 7
     hereby remanded to the Eighth Judicial District Court of Nevada.
 8
     IT IS HEREBY ORDERED.
 9
10
                        11
            DATED this_______day of March, 2021
11
12
13                                                         ____________________________________
                                                           Gloria M. Navarro, District Judge
14                                                         United States District Court
15
16   Respectfully submitted by:
17   CRAIG P. KENNY & ASSOCIATES
18   /s/ Brittany A. Young, Esq.
19   ________________________________
     BRITTANY A. YOUNG, ESQ.
20   Nevada Bar #13663
     501 S. Eighth Street
21   Las Vegas, NV 89101
     Attorneys for Plaintiff
22
23
24
25
26
27
28                                                     3
